Citation Nr: 1340351	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  11-18 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel
INTRODUCTION

The Veteran served on active duty from January 1972 to January 1975.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for hearing loss and tinnitus.

In April 2012, the Veteran had a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is in the Veteran's claims file.

The Board has reviewed both the appellant's paper claims file and his file on the Virtual VA electronic file system, to ensure a total review of the evidence.


FINDINGS OF FACT

1.  Left ear hearing loss developed as a result of noise exposure during service.

2.  In the right ear, at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, none of the auditory thresholds is 40 decibels or greater; there are not at least three auditory thresholds at 26 decibels or greater; and the speech recognition score using the Maryland CNC Test is greater than 94 percent.

3.  Tinnitus developed as a result of noise exposure during service.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

2.  The right ear does not have hearing impairment that constitutes a "disability" for VA disability benefits purposes at this time.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.385.

3.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

The Veteran contends that he has hearing loss and tinnitus as a result of noise exposure during service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The United States Court of Appeals for Veterans Claims has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

For VA disability benefits purposes, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In the Hensley case, the Court noted that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  5 Vet. App. at 159.  The Court explained that:

[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.

5 Vet. App. at 160.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

On examination of the Veteran in January 1972 for entrance into service, audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0

5
LEFT
10
5
5

5

The Veteran's service records indicate that his specialty was light weapons infantry, and that he had two and a half years of service in Europe.  On his October 1974 service separation examination, audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
0

5
LEFT
15
5
5

0

After service, in a January 1976 claim addressing several issues, the Veteran indicated that he had partial hearing loss.  The hearing loss issue was not adjudicated at that time.

In September 2009, the Veteran initiated a claim for service connection for hearing loss.  In November 2009, he wrote that during service he was exposed to noise from small arms fire and artillery fire.  He indicated that he was exposed to considerable noise as a crewman on an armored personnel carrier.  He stated that his ears rang constantly, and had done so for more than 30 years.  He reported that during training on a 105 millimeter recoilless rifle he lost his hearing for several days.  He stated that others training on that weapon also had temporary hearing loss.  He indicated that a drill sergeant discouraged him from seeing a medic about the temporary hearing loss.  He asserted that the noise exposure in service caused his hearing problems.  

On VA examination in November 2009, the examiner reported having reviewed the Veteran's claims file.  The examiner noted the Veteran's exposure to weapons noise during service.  The Veteran reported that since service he had worked as a tool and die maker, and that he wore hearing protection on the job.  He stated that he did recreational hunting and target shooting, and wore hearing protection during those activities.  He reported that tinnitus began in 1972 and was constant.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
10
25
LEFT
10
10
5
35
50

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  The examiner stated that hearing in the right ear was within normal limits, and that the left ear had mild to moderate sensorineural hearing loss at high frequencies.  The examiner recommended an ear, nose, and throat examination, due to the asymmetry of the hearing loss, with worse hearing loss in the left ear, which was not present during active duty.  The examiner provided the opinion it is less likely than not that the Veteran's hearing loss and tinnitus were caused by noise exposure during service.  The examiner explained that the Veteran's service medical records did not show significant change in hearing from enlistment to separation, that his hearing was symmetric during service, and that his asymmetric hearing loss began sometime after service.

In a March 2010 statement, the Veteran noted that he served for two and a half years in a line infantry company, and that he trained on weapons and was exposed to noise from gun fire through that time.  In April 2011, he stated that he was around artillery shells during service.

In 2012, the Veteran submitted statements from persons who know him.  His wife wrote that she had known the Veteran since he returned from service, and that he had always had difficulty hearing.  She stated that he expressed that his ears hurt when he was exposed to loud noise.  Three of the Veteran's coworkers at an automotive business each wrote that their hearing had not worsened over 22 years of working there.  

Fellow veterans G. T. M., P. B., and R. D. J., each wrote that they had served with the Veteran in an infantry unit stationed in Germany.  Mr. M. reported that he and the Veteran had extensive field training, which included exposure to noise from artillery and other weapons, without ear protection.  Mr. M. recalled that during the training the Veteran repeatedly stated that his ears were ringing.  Mr. M. stated that since the training in Germany he had been aware of the Veteran having impaired hearing.  Mr. B. indicated that the unit in which he and the Veteran served did not use ear protection.  He stated that they participated in extensive field training, and were exposed to considerable noise from weapons fire and from riding in armored vehicles.  He asserted that the Veteran and all of the participants in that training have hearing loss as a result.  Mr. J. wrote that the unit in which he and the Veteran served was exposed to noise from weapons and engines.  He noted that the Veteran had difficulty hearing.

In the April 2012 Travel Board hearing, the Veteran related that he did not have difficulty hearing before service.  He reported that during service he had extensive training on small and artillery weapons, and did not have ear protection.  He stated that during service he experienced intermittent ringing in his ears.  He reported that beginning right after service family members complained that he did not hear them.  He noted that, at a reunion of members of his Army unit, all of them had difficulty hearing.  He stated that his post-service work as a tool and die maker exposed him to no more than moderate noise.  He reported that presently he had considerable difficulty hearing.

The Veteran and men who served with him provided consistent and cumulatively persuasive accounts of his considerable exposure during service to noise from weapons fire and large vehicle engines.  The Board accepts that the Veteran was exposed to noise during service.

While the Veteran did not develop disabling hearing loss during service, testing showed some diminishment in his hearing during service.  He reports that he had noticeable difficulty hearing immediately following service and thereafter.  His wife and other persons who have known him a long time support that history.  Testing in the 2009 VA examination showed disabling hearing loss in the left ear.  The evidence of noise exposure in service, difficulty hearing soon thereafter, and current left ear hearing loss is sufficient to support service connection for the current left ear hearing loss.

Hearing levels shown in the right ear in 2009 testing do not constitute a disability for VA benefits purposes.  As a right ear hearing loss disability has not been shown, there is no basis for service connection for claimed right ear hearing loss.  There is no indication that further testing would reveal higher hearing loss.  The Veteran himself has not indicated that the problem has become worse since 2009. 

The Veteran states that his tinnitus began during service and continued thereafter.  That claim is supported by the history of noise exposure in service and by Mr. M.'s recollection that the Veteran reported tinnitus during service.  The assembled evidence reasonably supports service connection for tinnitus.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the appellant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The Board provided the appellant with VCAA notice in an October 2009 letter, issued before the March 2010 initial unfavorable decision on the claims on appeal.  In that letter the RO addressed the information and evidence necessary to substantiate claims for service connection.  The RO informed the appellant how VA assigns disability ratings and effective dates.  The letters also addressed who was to provide the evidence.

In the April 2012 Travel Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked.  The appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the appellant's hearing constitutes harmless error.

The Veteran's claim file (including information on paper and in electronic form) contains service treatment records, available records of post-service treatment and examinations, statements from the appellant and persons who know him, and a transcript of the 2012 Board hearing.  The appellant has had a VA medical examination that adequately addressed his claims.

The Board finds that the appellant was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining such evidence.  The appellant has actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the appellant's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration of the claims on their merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


ORDER

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for tinnitus is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


